Citation Nr: 0200310	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1968.

A February 1996 decision by the Buffalo, New York, Regional 
Office (RO) denied service connection for PTSD and the 
veteran's representative disagreed therewith.  This case 
comes to the Board of Veterans' Appeals (Board) from a 
January 1999 hearing officer decision that granted service 
connection for PTSD and assigned a 50 percent evaluation.  
The veteran disagreed with the evaluation assigned.

The January 1999 hearing officer decision also granted a 
rating of permanent and total disability due to nonservice-
connected disabilities.  In an October 2001 letter, his 
national representative requested that the veteran be 
compensated pursuant to that rating instead of the one 
assigned for PTSD.  That request is referred to the RO for 
review and further action.


REMAND

In conjunction with his claim for a higher original rating 
for PTSD, the veteran was scheduled for a hearing before a 
hearing officer at the RO in January 2000, but he failed to 
appear because he was incarcerated.

In his October 2001 letter, the veteran's national 
representative moved for a videoconference hearing before a 
member of the Board.  He said that the motion was delayed by 
the veteran's incarceration.

In a letter dated in December 2001, a Board Member advised 
the veteran and his representative that the motion for a 
videoconference hearing had been granted.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing and notify him 
and his representative of the date and 
time thereof.

Thereafter, the case should be returned to the Board.  The 
veteran need take no further action until he is notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

